Citation Nr: 1642771	
Decision Date: 11/08/16    Archive Date: 12/01/16

DOCKET NO.  11-13 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

1.  Entitlement to service connection for diabetes mellitus, to include as due to claimed Agent Orange exposure, for accrued benefits purposes.

2.  Entitlement to service connection for non-Hodgkin's lymphoma, to include as due to claimed Agent Orange exposure, for accrued benefits purposes.

3.  Entitlement to service connection for peripheral neuropathy with foot drop, claimed as secondary to diabetes mellitus and non-Hodgkin's lymphoma, as well as, due to claimed Agent Orange exposure, for accrued benefits purposes.

4.  Entitlement to service connection for cause of death.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and W.L.


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to December 1972.  The Veteran died in March 2007.  The appellant is his surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2009 decision in which the Regional Office (RO) in Montgomery, Alabama denied service connection for cause of death and accrued benefits.

In June 2016, the appellant testified during a video hearing before the undersigned.  A transcript of that hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The appellant contends that the Veteran was exposed to Agent Orange while serving in Okinawa, Japan.  During her June 2016 Board hearing, the appellant reported exposure from (i) handling dogs, including autopsies, returning from Vietnam and other locations that were exposed to Agent Orange (p. 3-4); (ii) Army equipment coated with Agent Orange (p. 4); (iii) participation in "Operation Red Hat when they were removing stuff from Okinawa to Johnson" (p. 6); (iv) Agent Orange being used in Okinawa and the surrounding sea, including (p.6-7); (v) Agent Orange being stored in Okinawa (p. 16-17).  She also reported that the neuropathy developed due to the tumor invading his nerves (p. 10).  She, and the Veteran's brother, further reported that the Veteran committed suicide due to his cancer (p. 11-12).

The appellant has also submitted numerous articles and lay statements regarding Agent Orange exposure, including some submitted in July 2016, July 2009, June 2008, and February 2003.

Although the Veteran did not serve in Vietnam, VA still had a duty to assist the appellant by attempting to verify the claimed Agent Orange exposure.  

The Veteran's Benefits Administration Manual (M21-1) provides a procedure for verifying exposure to herbicides in locations other that the Republic of Vietnam or along the demilitarized zone (DMZ) in Korea.  See M21-1 MR, Part IV, Subpart ii, Chapter 1, Section H, Subsection 7.  This procedure requires: (1) asking the appellant for the approximate dates, location, and nature of the Veteran's alleged exposure; (2) furnishing the detailed description of exposure to Compensation Service for confirmation; and (3) requesting a review of the Department of Defense (DOD) inventory of herbicide operations to determine whether herbicides were used as alleged.  If Compensation Service's review confirms that herbicides were used as alleged, then a determination must be made as to whether service connection is in order.  If Compensation Service's review does not confirm that herbicides were used as alleged, then a request must be sent to the Joint Services Records Research Center (JSRRC) for verification of exposure to herbicides.

Thus, in order to comply with the directives set forth in the M21-1, the case must be remanded for additional development, including in particular contacting Compensation Service and the JSRRC for verification of the appellant's claim of Veteran exposure to herbicides while stationed in Okinawa in accordance with the instructions set forth in M21-1, IV.ii.1.H.7.  

During her June 2016 Board hearing, the appellant also reported that during service the Veteran had performed veterinary work, which included numerous autopsies.  She reported that he was thus exposed to numerous carcinogens, including heavy formalin use (p. 5).  A VA medical opinion should be obtained to address the appellant's contentions as to the Veteran's claimed non-Hodgkin's lymphoma developing due to such chemical exposure.  Additionally, if Agent Orange exposure is verified, the VA medical opinion provider should provide an opinion as to the above claims.

The AOJ should also provide the appellant VCAA compliant notice as to a cause of death claim, to include Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Under Hupp, in a claim for DIC benefits, VA's notice requirements include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  

The Board notes the service connection for cause of death claim is inextricably intertwined with the accrued benefits claims.  See, e.g., Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should provide the appellant VCAA compliant notice as to a cause of death claim, to include Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

	2.  The AOJ must complete the procedures provided in 	the Veteran's Benefits Administration Manual Part 	IV, Subpart ii, Chapter 1, Section H, Subsection 7, for 	verification of any herbicide exposure, to include the 	appellant's contention that the Veteran was exposed to 	Agent Orange while stationed in Okinawa and led to 	his claimed non-Hodgkin's lymphoma, diabetes 	mellitus, peripheral neuropathy, and cause of death.  

During her June 2016 Board hearing, the appellant reported exposure from: (i) handling dogs, including autopsies, returning from Vietnam and other locations that were exposed to Agent Orange (p. 3-4); (ii) Army equipment coated with Agent Orange (p. 4); (iii) participation in "Operation Red Hat when they were removing stuff from Okinawa to Johnson" (p. 6); (iv) Agent Orange being used in Okinawa and the surrounding sea, including (p.6-7); (v) Agent Orange being stored in Okinawa (p. 16-17).  

	The appellant has also submitted numerous articles 	and lay statements regarding Agent Orange exposure, 	including some submitted in July 2016, July 2009, 	June 2008, and February 2003.

	All documentation sent and received by the AOJ must 	be associated with the claims file.

3.  After the above development has been accomplished, and if exposure to Agent Orange or another herbicide is shown, the AOJ should obtain a VA opinion, by a medical professional.  

Following a review of the claims file, the VA medical opinion provider should offer an opinion on the following:

(a) Is it at least as likely as not that the Veteran's claimed (i) diabetes mellitus, (ii) non-Hodgkin's lymphoma, and/or (iii) peripheral neuropathy developed due to the Veteran's service?  

The examiner should specifically consider: any verified Agent Orange exposure, if found, AND the Veteran's in-service veterinary work, which included numerous autopsies (June 2016 Board hearing (p. 5) and February 2016 lay statement D.S.).  

(b) IF the Veteran's claimed (i) diabetes mellitus, (ii) non-Hodgkin's lymphoma, and/or (iii) peripheral neuropathy is found to have developed due to service, the provider should opine as to whether such disorder(s) was either principal or a contributory cause of death.

If the provider finds that a psychiatric opinion is necessary to make such a determination, such an opinion should be obtained.  

A rationale is requested for each opinion provided.

4.  Readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




